DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority as listed below:
The instant application is a CIP of 14/859,809 (09/21/2015), instant application is a CON of PCT/CA2015/000274 (04/27/2015), 14/859,809 is a CON of 14/614,310 (02/04/2015), now abandoned, PCT/CA2015/000274 has PRO 61/984,617 (04/25/2014).  
The effective filing date of the claimed invention is: 04/25/2014. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 78-82, 83-87 & 89-91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spano et al. (Spano et al. “CO2 Blood Oxygen Level – dependent MR Mapping of Cerebrovascular Reserve in a Clinical Population: Safety, Tolerability, and Technical Feasibility”.  Radiology; Volume 266: Number 2; February 2013; enclosed prior) and further in view of Dale et al. (U.S. Patent Application 2003/0139659 A1); Bullitt et al. (U.S. Patent Application 2007/0019846 A1) and Fierstra et al. (Fierstra et al. “TOPICAL REVIEW Measuring cerebrovascular reactivity: what stimulus to use?”.  J physio; Volume 591: Number 23, page 5809-5821; 30 September 2013; enclosed herein).
Claim 78:  Spano teaches:
a method of assessing an abnormality [Moyamoya vasculopathy and atherosclerosis of the carotid or intracranial arteries] (Results, Page 594) in a test subject’s vascular response to a vasoactive stimulus (Purpose, Page 592), 
the method comprising:
obtaining a set of vascular response signals, each vascular response signal representing a change in vascular flow in response to at least one standardized change [RespirAct] (Materials and Methods, Page 593) in arterial partial pressure of carbon dioxide per voxel in at least one corresponding region of interest of each subject’s brain [CVR was defined as the percentage change in BOLD MR signal…The CVR value for each voxel was then color coded and mapped to the corresponding location on the coregistered …anatomic images] (Materials and Methods, Page 594);
each vascular response signals representing a change in vascular flow in response to at least one standardized change [RespirAct] (Materials and Methods, Page 593) in arterial pressure of carbon dioxide per voxel (Materials and Methods, Page 594)
Spano fails to teach using standardized space, scoring and probability.  
However, Dale teaches:
obtaining a subject’s signals (Figure 10, Element 512) representing the subject’s signals in the at least one region of interest of the subject’s brain [only a portion of the voxels representing a portion of the subject may be used in the atlas 300] (Para 0066 and Figure 1);
scoring [tabulated] the subject’s signals for individual voxels in the at least one region of interest relative to respective computed statistical values per corresponding voxel (Figure 9B, Element 410 & 420 and Para 0053-0055)
a normal distribution of signals for the corresponding voxel in the plurality of subjects (Para 00061, 0064 & 0066)
Examiner’s Note:  Wherein a normal distribution of vascular response signals is achieved by the computed probability data 
wherein the respective computed statistical values per corresponding voxel [magnetic property statistical data of each voxel] (Para 0061) are computed based on a set of signals obtained for the plurality of subjects [population-specific (e.g. pathology)] (Para 0064) in at least one corresponding region of interest of each subject’s brain [allowing greater resolution at areas of interest] (Figure 10, Element 510; Para 0069 and Figure 1), the respective voxel coordinates co-registered to a standardized space [temporary atlas] (Figure 10, Element 570) based on a set of landmarks [aligned, with the existing node structure of the atlas] (Para 0064) and
determining a probability that the subject’s signal is an element based on the score (Figure 9B, Element 430) in order to detected abnormal tissue using a statistical approach. (Para 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano to include the teachings of Dale in order to detected abnormal tissue using a statistical approach (Para 0089).
Examiner’s Note:  Spano discloses BOLD MR CVR mapping using a precise prospectively targeted CO2 stimulus was technically feasible and safe (Purpose, Page 592).  The obvious advancement of this disclosure is to implement this approach using well-known and understood clinical studies and analysis; such clinical studies are provided by Dale.
Spano and Dale fail to specifically teach control groups and test subject.  Dale teaches “control group” by the nature of making the atlas (Figure 10, Element 300).  
However, Bullitt teaches obtaining a test subject’s data [individual subject] (Claim 42) and align the test subject’s data with the database data [plurality of different individuals] (Claim 42).  Bullitt teaches calculating a score for the test subject, the score representing a comparison between the test subject vascular response signals and respective computer statistical values (Claim 42).  Bullitt teaches the computer statistical values representing a plurality of control subjects [plurality of different individuals] (Claim 42).  Bullitt teaches wherein the respective computer statistical value are computed by calculating a mean and a standard deviation of the vascular responses per voxel (Para 0080-0081 and Claim 42 & 44-45) in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano and Dale to include the teachings of Bullitt in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract)
Spano, Dale and Bullitt fail to teach the details regarding the standardize change with a baseline control.  However, Fierstra teaches with respect to the test subject’s baseline resting level of arterial partial pressure of carbon dioxide [The algorithm uses the baseline 
    PNG
    media_image1.png
    14
    25
    media_image1.png
    Greyscale
 , and resting CO2 production and O2 consumption to calculate inspired gas parameters.  Baseline 
    PNG
    media_image1.png
    14
    25
    media_image1.png
    Greyscale
 is based on the 
    PNG
    media_image2.png
    14
    40
    media_image2.png
    Greyscale
 during rest] (Page 5815, Figure 3 Caption).  Fierstra teaches wherein the at least one standardized change in arterial partial pressure of carbon dioxide in the at least one region of interest of the test subject’s brain with respect to the test subject’s baseline resting level is approximately the same as at least one standardized change in arterial partial pressure of carbon dioxide in the at least one corresponding region of interest of each control subject’s brain with respect to each control subject’s baseline resting level [nomogram](Page 5815, Figure 3 Caption) in order to increase accuracy (Page 5816, Left Column, Top paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano, Dale and Bullitt to include the standardize change with a baseline control teachings of Bullitt in order to increase accuracy (Page 5816, Left Column, Top paragraph).
Claim 79/78:  Spano teaches wherein each vascular response signal is quantifiable from a surrogate measure of blood flow (Materials and Methods, Page 594).
Claim 80/78:  Spano fails to teach using regions of interest.  Dale teaches wherein the co-registered voxel coordinates are full brain voxel coordinates defining a set of potential regions of interest (Para 0066 and Figure 1) in order to process only a portion of the voxel to reduce processing (Para 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano to include the teachings of Dale in order to process only a portion of the voxel to reduce processing (Para 0066).
Claim 81/78:  Spano teaches wherein the at least one change in the subject’s arterial pressure of carbon dioxide is a vasodilatory stimulus (Purpose, Page 592).  Spano and Dale fail to specifically teach control groups and test subject.  Dale teaches “control group” by the nature of making the atlas (Figure 10, Element 300).  However, Bullitt teaches obtaining a test subject’s data [individual subject] (Claim 42) and align the test subject’s data with the database data [plurality of different individuals] (Claim 42) in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano and Dale to include the teachings of Bullitt in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract).
Spano, Dale and Bullitt fail to teach the details regarding the standardize change with a baseline control.  However, Fierstra teaches the standardize change [The algorithm uses the baseline 
    PNG
    media_image1.png
    14
    25
    media_image1.png
    Greyscale
 , and resting CO2 production and O2 consumption to calculate inspired gas parameters.  Baseline 
    PNG
    media_image1.png
    14
    25
    media_image1.png
    Greyscale
 is based on the 
    PNG
    media_image2.png
    14
    40
    media_image2.png
    Greyscale
 during rest] (Page 5815, Figure 3 Caption)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano, Dale and Bullitt to include the standardize change with a baseline control teachings of Bullitt in order to increase accuracy (Page 5816, Left Column, Top paragraph).
Claim 83/78:  Spano teaches wherein the subject’s vascular response is a cerebrovascular response (CVR), wherein the surrogate measure of blood flow is a change in a blood oxygen level dependent magnetic resonance imaging (∆S) to a targeted increase in the subject's end tidal PCO2 (PetCO2) wherein (CVR = ∆S / ∆PetCO2) [CVR was defined as the percentage change in BOLD MR signal per millimeter of mercury change in PetcO2] (Materials and Methods, Page 594).
Spano and Dale fail to specifically teach control groups and test subject.  Dale teaches “control group” by the nature of making the atlas (Figure 10, Element 300).  However, Bullitt teaches obtaining a test subject’s data [individual subject] (Claim 42) and align the test subject’s data with the database data [plurality of different individuals] (Claim 42) in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano and Dale to include the teachings of Bullitt in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract).
Claim 84/78:  Spano and Dale fail to specifically teach control groups and test subject.  Bullitt teaches wherein the plurality of control subjects are selected on the basis that they report being free of neurological disease [normal subject] (Para 0070) in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano and Dale to include the teachings of Bullitt in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract).
Claim 85/78:  Spano and Dale fail to specifically teach control groups and test subject.  Miro teaches wherein the plurality of control subjects are selected to provide control data for selected parameters of the test subject (Para 0075 and Figure 6A-6B).
Claim 86/85/78:  Spano and Dale fail to specifically teach control groups and test subject.  Bullitt teaches wherein the selected parameters include medical condition [abnormality] (Claim 15) in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano and Dale to include the teachings of Bullitt in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract).
Claim 87/79/78:  Spano teaches wherein the surrogate measure of blood flow are is a high temporal resolution measure of amplitude change in blood flow, expressed as a time contact of a change in blood flow [CVR was defined as the percentage change in BOLD MR signal per millimeter of mercury change in PetcO2] (Materials and Methods, Page 594).
Claim 89/78:  Spano fails to teach scoring.  However, Dale teaches further comprising calculating the score relative to the respective means and variance per corresponding voxel, as z values (Figure 9B and Para 0053-0055) in order to detected abnormal tissue using a statistical approach. (Para 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano to include the teachings of Dale in order to detected abnormal tissue using a statistical approach (Para 0089).
Examiner’s Note:  Even though Dale does not use the term, z values, the values calculate by Dale read on the claims.
Spano and Dale fail to specifically teach control groups and test subject and standard deviation.  Dale teaches “control group” by the nature of making the atlas (Figure 10, Element 300).  
However, Bullitt teaches obtaining a test subject’s data [individual subject] (Claim 42) and align the test subject’s data with the database data [plurality of different individuals] (Claim 42).  Bullitt teaches wherein the respective computer statistical value are computer by calculating a mean and a standard deviation of the vascular responses per voxel (Para 0080-0081 and Claim 42 & 44-45) in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano and Dale to include the teachings of Bullitt in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract).
Claim 90/89/78:  Spano teaches further comprising color-coding the values and mapping the color-coded values back onto an anatomical representation of the standardized space to produce a z map [The CVR value for each voxel was then color coded and mapped to the corresponding location on the coregistered T1-weighted anatomic images] (Materials and Methods, Page 594).  Dale teaches the claimed z values (Figure 9B and Para 0053-0055) in order to detected abnormal tissue using a statistical approach. (Para 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano to include the teachings of Dale in order to detected abnormal tissue using a statistical approach (Para 0089).
Examiner’s Note:  Even though Spano does not use the term, z map, the map created by Spano read on the claims.
Claim 91/78:  Spano teaches mapping subject vascular response signals onto an anatomical representation to generate a map of the response to the vasoactive stimulus (Materials and Methods, Page 594).  Spano fails to standardized space and probability.  However, Dale teaches further comprising mapping the score onto an anatomical representation of the standardized space to generate a statistical map of the subject’s signals (Figure 10 and Figure 9A&B).  Dale teaches depicting, on a voxel by voxel basis, the probability that the subject’s vascular response is an element on the statistical map (Para 0089 and Figure 9A&B).  Dale teaches using the map to detect abnormalities (Para 0089) in order to detected abnormal tissue using a statistical approach. (Para 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano to include the teachings of Dale in order to detected abnormal tissue using a statistical approach (Para 0089).

Claim(s) 92-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spano et al. (Radiology; Volume 266: Number 2; February 2013); Dale et al. (U.S. Patent Application 2003/0139659 A1); Bullitt et al. (U.S. Patent Application 2007/0019846 A1) and Fierstra et al. (Fierstra et al. J physio; Volume 591: Number 23) and further in view of Kassner et al. (Kassner et al. "Blood-Oxygen Level Dependent MRI Measures of Cerebrovascular Reactivity Using a Controlled Respiratory Challenge: Reproducibility and Gender Differences".  Journal of Magnetic Resonance Imaging 31:298-304 (2010) pp 298-304; enclosed prior).
Claim 92/78:  Spano teaches re-testing [second increase] each subject at least once after an interval at each arterial partial pressure of carbon dioxide to obtain a second set of vascular response signals representing at least one additional measurement of each subject’s retest vascular response per voxel [The first increase was for 45 seconds, followed by a return to baseline for 90 seconds, and the second increase was for 130 seconds, followed by a return to baseline] (Materials and Methods, Page 593).
Spano fails to teach computing the difference between the values.  However, Kassner teaches computing a value representing a difference between the respective vascular response and control re-test vascular response per voxel and per subject (Data Analysis, Page 300 and Table 1) in order to reduce variability in the vasoactive stimulus procedure and improve the quality of CVR imaging (Page 299).  Krassner teaches obtaining a re-test subject vascular response signals representing the subject’s re-test vascular response (Data Analysis, Page 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano to include the teachings of Krassner in order to reduce variability in the vasoactive stimulus procedure and improve the quality of CVR imaging (Page 299).
Spano and Krassner fail to teach a set of statistical values and scoring.  However, Dale teaches wherein computing a set of statistical values of the signals comprises computing statistical values (Para 0054-0055 and Figure 9B) in order to detected abnormal tissue using a statistical approach (Para 0089).  Dale teaches scoring a difference between the subject’s signal and the other subject’s signals for respective voxels relative to the set of statistical values per corresponding voxel (Figure 9B, Element 410 & 420 and Para 0053-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano and Krassner to include the teachings of Dale in order to detected abnormal tissue using a statistical approach (Para 0089).
Spano, Krassner and Dale fail to specifically teach control groups and test subjects.  Dale teaches “control group” by the nature of making the atlas (Figure 10, Element 300).  
However, Bullitt teaches obtaining a test subject’s data [individual subject] (Claim 42) and align the test subject’s data with the database data [plurality of different individuals] (Claim 42) in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano, Krassner and Dale to include the teachings of Bullitt in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract).
Claim 93/92/78-95/92/78:  Spano teaches a vascular response (Purpose, Para 592).  Spano and Krassner fail to teach a set of statistical values.  However, Dale teaches wherein at least one value representing the set of statistical values in the vascular response per voxel includes a voxel mean and voxel variance (Figure 9B).  Dale teaches wherein computing a set of statistical values of the signals comprises computing statistical values (Para 0054-0055 and Figure 9B) in order to detected abnormal tissue using a statistical approach (Para 0089).  Dale teaches scoring a difference between the subject’s signal and the other subject’s signals for respective voxels relative to the set of statistical values per corresponding voxel (Figure 9B, Element 410 & 420 and Para 0053-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano and Krassner to include the teachings of Dale in order to detected abnormal tissue using a statistical approach (Para 0089).
Spano and Dale fail to specifically teach standard deviation.  However, Bullitt teaches wherein the respective computer statistical value are computer by calculating a mean and a standard deviation of the vascular responses per voxel (Para 0080-0081 and Claim 42 & 44-45) in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano and Dale to include the teachings of Bullitt in order for analysis of vessel attributes for diagnosis, disease staging and surgical planning (Abstract).
Spano fails to teach computing the difference between the values.  However, Kassner teaches computing a value representing a difference between the respective vascular response and control re-test vascular response per voxel and per subject (Data Analysis, Page 300 and Table 1) in order to reduce variability in the vasoactive stimulus procedure and improve the quality of CVR imaging (Page 299).  Krassner teaches obtaining a re-test subject vascular response signals representing the subject’s re-test vascular response (Data Analysis, Page 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano to include the teachings of Krassner in order to reduce variability in the vasoactive stimulus procedure and improve the quality of CVR imaging (Page 299).
Claim 96/95/92/78:  Spano teaches further comprising color-coding the values and mapping the color-coded values back onto an anatomical representation of the standardized space to produce a z map [The CVR value for each voxel was then color coded and mapped to the corresponding location on the coregistered T1-weighted anatomic images] (Materials and Methods, Page 594).  
Spano and Krassner fail to teach a set of statistical values and scoring.  However, Dale teaches the claimed z values (Figure 9B and Para 0053-0055) in order to detected abnormal tissue using a statistical approach (Para 0089).  Dale teaches scoring a difference between the subject’s signal and the other subject’s signals for respective voxels relative to the set of statistical values per corresponding voxel (Figure 9B, Element 410 & 420 and Para 0053-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano and Krassner to include the teachings of Dale in order to detected abnormal tissue using a statistical approach (Para 0089).
Examiner’s Note:  Even though Spano does not use the term, z map, the map created by Spano read on the claims.

Claim(s) 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spano et al. (Radiology; Volume 266: Number 2; February 2013 enclosed prior); Dale et al. (U.S. Patent Application 2003/0139659 A1); Bullitt et al. (U.S. Patent Application 2007/0019846 A1) and Fierstra et al. (Fierstra et al. J physio; Volume 591: Number 23) and further in view of Klein et al. (W/O2013163735 A1; enclosed prior).
Claim 97/81/78:  Spano, Dale, Bullitt and Fierstra fail to teach a ramp sequence.  However, Klein teaches wherein the vasodilatory stimulus is a ramp sequence (Title and Abstract) in order to measure vascular reactivity in a rapid and reliable manner  (Page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spano, Dale and Fierstra to include the teachings of Klein in order to measure vascular reactivity in a rapid and reliable manner  (Page 1).

Response to Arguments
Applicant’s arguments, see Page 8, filed 01/21/2022, with respect to the 35 U.S.C. § 112, second paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C. § 112, second paragraph rejection of the Claims has been withdrawn. 
Applicant’s arguments with respect to claim(s) 78-82, 83-87 & 89-97 have been considered but are moot because the new ground of rejection does not rely on the manner in which any of the reference were applied in the prior rejection of record.  Any pertinent arguments will be addressed.  The Applicant submitted arguments with respect to the obviousness of combination of Spano and Dale.  The Applicant further argued that while Spano demonstrated that a standardized input was tolerable and safe, Spano does not show that a standardized output was attainable.  The Examiner contends that the standardized output was achieved with the combination of Fierstra which supports the standardized output.  The Applicant further argued that there was no investigation or even speculation as to whether the vascular response could be standardized between subjects.  The Examiner contends the question of standardization between subjects was addressed with the combination of Fierstra.
The Applicant submitted arguments that Claim 78 describes “at least one standardized change in arterial partial pressure of carbon dioxide in the at least one region of interest of the test subject’s brain”.  The Examiner contends that the claim limitation is addressed above with the combination of Fierstra.
The rejection is deemed proper and is hereby maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793